Title: To George Washington from Colonel Ann Hawkes Hay, 25 July 1776
From: Hay, Ann Hawkes
To: Washington, George

 

Sir.
Haverstraw [N.Y.] July 25th 1776

I have the honor to acknowledge the Receipt of your Excellency’s Letter of the 20th Inst. with Twenty Pounds of Powder the Approbation you are pleased to express of my Conduct and the Regiment under my command, while it affords the most sensible satisfaction cannot fail to produce a Continuance of our exertions untill it is in your Excellency’s Power to relieve the Inhabitants.
My Regiment consists of but four Hundred men, one fourth of which with Eighty Men sent me by General Clinton I find necessary to keep on constant Duty—This Precinct has already raised two Companies for the Continental Service, in the Vicinity of the Mountains being poor, are thinly inhabited by People of small Estates this together with the great extent of Shore we have to guard is extreemly bourdensome to the People & I suppose is the true reason that has induced Captain Parker to fix his Station in Haverstraw Bay—Since the Distruction of Halstead’s House, & the robbing the poor Man of his Hoggs by Captain Wallace, nothing of a hostile nature has been attempted, the Enimy have collected their Force nearly opposite my House and imploy their Time in sounding the River. Their having taken down the Sand Baggs from the Side of their Ships, spread Awnings in all their Vessels and neglecting to imbrace the many fair Winds and Tides that have offered, induces me to think that Capt. Parker has resolved to confine his opporations to the South side of the High Lands and to make no further progress up the River till the arrival of a Reinforcement. As yet they have had no supplies from this Shore nor any addition to their Strength except two poor Wretches of infamous Characters, nor have I any reason to think that many have resorted to them from the Eastern Shore, altho’ a Bullock was brought from thence & hoisted with great shoutings from a Barge into the Rose at the Dawn of Day on Monday last & my Guards have since seen Cabbages delivered from a Canoe—If there has been any other Communication between the Enimy and the County of West Chester it must be in the Night for I have observed no Increase of the Number of Boats about the Ships or Tenders in the Day time.

Permit me Sir to suggest that it would tend greatly to obstruct the Designs of the Enimy if the Shores above & below them were furnished with light Whale Boats to pursue their Barges, this would enable us not only to dismiss part of the Guards now imployed, but also to cut of any supplies, follow them where ever they may attempt to land & prevent the disaffected from joining them, give greater safety & releive the Peasant, and upon the whole be a saving to the Public—I shall in Compliance with your Excellencys request give you the Earliest information of every material Event in this Quarter and am Sir—Your most Obt Servt

A. Hawkes Hay


P.S. Half after Ten Oclock A:M: this Moment the Ships and Tenders came under Sail, fair Wind and Tide, and they are proceeding down the River.

